Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to a battery having a cell of at least 5V comprising a high potential cathode comprising many choices; an anode comprising silicon, Li4Ti5O12, etc. and a fluorinated electrolyte solution comprising a LiPF6 salt, a fluoride based additive and a fluorinated solvent comprising FEC/FDEC/HFE wherein said fluorinated electrolyte solution is stable to at least 5V, classified in H01M 4/485 .
II. Claims 12-18, drawn to an electrolyte solution comprising a fluorinated solvent, an inorganic fluoride salt comprising LiPF6 and an electrolyte additive comprising LiDFOB, classified in H01M 10/0567.
III. Claims 19-20, drawn to a battery comprising a cathode comprising LiCoMnO4 that is substantially Mn+3 free, an anode selected from the group consisting of Li metal or graphite and an electrolyte solution comprising a fluorinated solvent, an inorganic fluoride salt and an electrolyte additive comprising LiDFOB, lithium bis (oxalato) or 1, 3, 2-dioxathiolane 2, 2-dioxide, classified in H01M 4/525.
The inventions are independent or distinct, each from the other because:
I and II and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together and have different effects such as Invention I, drawn to a battery having a cell of at least 5V comprising a high potential cathode comprising many choices; an anode comprising silicon, Li4Ti5O12, etc. and a fluorinated electrolyte solution comprising a LiPF6 salt, a fluoride based additive and a fluorinated solvent comprising FEC/FDEC/HFE wherein said fluorinated electrolyte solution is stable to at least 5V versus Invention II, drawn to an electrolyte solution comprising a fluorinated solvent, an inorganic fluoride salt comprising LiPF6 and an electrolyte additive comprising LiDFOB versus Invention III, drawn to a battery comprising a cathode comprising LiCoMnO4 that is substantially Mn+3 free, an anode selected from the group consisting of Li metal or graphite and an electrolyte solution comprising a fluorinated solvent, an inorganic fluoride salt and an electrolyte additive comprising LiDFOB, lithium bis (oxalato) or 1, 3, 2-dioxathiolane 2, 2-dioxide.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species: If choose Invention I:A battery comprising:A) a high potential cathode (please pick one from claim 2);B) an anode comprising:     a) lithium metal or 
If choose Invention II:An electrolyte solution comprising:A) a fluorinated solvent (please pick from claim 13);B) an inorganic fluoride salt comprising:     i) LiPF6 or    ii) one from the specification;ANDC) an electrolyte additive comprising:
If choose Invention III:A battery comprising a cathode comprising LiCoMnO4 comprising: A) an anode comprising:     a) lithium metal or      b) graphite;       ANDB) an electrolyte solution comprising:     a) a fluorinated solvent (please pick from claim 20);     b) an inorganic fluoride salt (please pick one from the specification);and     c) an electrolyte additive comprising:         i) LiDFOB or         ii) lithium bis (oxalato) or        iii) 1, 3, 2-dioxathiolane 2, 2-dioxide.
           The species are independent or distinct because the. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which 
There is a search and/or examination burden for the patentably distinct species as set forth above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the 
           Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was not made due to the complexity to request an oral election to the above restriction and election of species requirement, therefore did not result in an election being made.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727